Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
1. This action is responsive to the reply filed on February 5, 2021.

2. Claims 1-6, 8-18, 29-24, and 26 have been examined. 

Response to Arguments
3. Applicants' arguments have been considered but are moot in view of the new ground(s) of rejection.

Claim Objection
4. Claim 21 is objected to because it has a redundant comma.


Claim Rejections – 35 USC §101
5. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. Claims 30-32 are rejected because the claimed invention is directed to non-statutory subject matter, which may comprise only software components.
Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory.
Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions. See MPEP 2106.
Dependent claims do not cure the deficiencies as noted above, thus, also amount to Functional Descriptive Material: "Data Structures" representing descriptive material per se or “Computer Programs” representing computer listings per se.

a hardware management controller comprising . . .
a hardware baseboard management controller (BMC) . . .
a converged security and manageability engine (CSME) stored in a memory. . .


Claim Rejections – 35 USC §102
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0246628 to Li et al. (hereafter “Li”).

Claim 30.    
Li discloses an apparatus comprising:
a management controller comprising one or more of: a baseboard management controller BMC (0004, 0010)  or a converged security and manageability engine (CSME), 
wherein the management controller is to: control access to a system configuration parameter associated with firmware (0013, 0021) 
control update to the system configuration parameter based, at least in part, on a received next system configuration parameter value (0014, 0020).


9. Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0168845 to Munger et al. (hereafter “Munger”).

Claim 30.    
Munger discloses an apparatus comprising:
a management controller comprising one or more of: a baseboard management controller BMC (FIG.1, BMC 132 and related text)  or a converged security and manageability engine (CSME), 
wherein the management controller is to: control access to a system configuration parameter associated with firmware (0035) 
control update to the system configuration parameter based, at least in part, on a received next system configuration parameter value (0008, 0056, 0058, 0060).


10. Claims 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0132799 to Brumley et al. (hereafter “Brumley”).

Claim 30.    
Brumley discloses an apparatus comprising:
a management controller comprising one or more of: a baseboard management controller BMC (0008, 0028)  or a converged security and manageability engine (CSME), 
wherein the management controller is to: control access to a system configuration parameter associated with firmware (0007, 0030, 0036) 
control update to the system configuration parameter based, at least in part, on a received next system configuration parameter value (0009, 0039, 0040).

Claim 31.    
Brumley discloses the apparatus of claim 30, wherein to control access to a system configuration parameter of firmware, the management controller is to: provide the system configuration parameter based on the system configuration request comprising a system configuration parameter read request (0030, 0039).


Claim Rejections – 35 USC §103
11. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12. Claims 1, 8, 9, 13, 20, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0260568 to Cisneros et al. (hereafter “Cisneros”) in view of US 2018/0088932 to Ouarraoui et al. (hereafter “Ouarraoui”).

Claim 1.     
Cisneros discloses a compute device comprising:
a hardware baseboard management controller (BMC) to control access to a system configuration parameter for the compute device, wherein to control access to the system configuration parameter (FIG.1, BMC 102 and related text; FIG.2, BMC 102 and related text), 
the BMC is to: receive a system configuration request to access the system configuration parameter of the compute device (FIG.4, block 402 and related text;  FIG.5, blocks 502-506 and related text); 
access the system configuration parameter in response to a receipt of the system configuration request (0018, 0043, 0057, 0071, 0072), 
selectively modify the system configuration parameter based on the system configuration request comprising a valid request to configure the system configuration parameter (0022, 0025, 0030, 0026, 0041); and
selectively provide the system configuration parameter based on the system configuration request comprising a system configuration parameter read request (0024, 0026, 0032, 0037, 0043).

Cisneros does not disclose the system configuration parameter comprises a firmware parameter.
However, Ouarraoui further discloses the system configuration parameter comprises a firmware parameter (0015, 0123).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ouarraoui’s teaching into Cisneros’ teaching.  One would have been motivated to do so to select settings for a configuration update on a computing system in a multi-platform installing environment as suggested by Ouarraoui.

Claim 8.    
Cisneros does not disclose the compute device of claim 1, wherein to receive the system configuration request to access the system configuration parameter comprises to receive a system configuration request to read a system configuration parameter, and the system configuration request comprises a request to read the system configuration parameter of the compute device.
However, Ouarraoui further discloses wherein to receive the system configuration request to access the system configuration parameter comprises to receive a system configuration request to read a system configuration parameter, and the system configuration request comprises a request to read the system configuration parameter of the compute device (0133, 0134).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ouarraoui’s teaching into Cisneros’ teaching.  One would have been motivated to do so to select settings for a configuration update on a computing system in a multi-platform installing environment as suggested by Ouarraoui.

Claim 9. 
Cisneros does not disclose the compute device of claim 1, wherein the selectively provide the system configuration parameter based on the system configuration request comprising a system configuration parameter read request comprises BMC is further to determine a current value of the system configuration parameter.
However, Ouarraoui further discloses the selectively provide the system configuration parameter based on the system configuration request comprising a system configuration parameter read request comprises BMC is further to determine a current value of the system configuration parameter (0050, 0133).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ouarraoui’s teaching into Cisneros’ teaching.  One would have been motivated to do so to select settings for a configuration update on a computing system in a multi-platform installing environment as suggested by Ouarraoui.

Claims 13 and 20.
Claims 13 and 20 are medium/media versions, which recite(s) the same limitations as those of claims 1 and 8, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 13 and 20.

Claim 26.
Claim 26 is a method version, which recite(s) the same limitations as those of claim 1, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 26.

Claim 29.    
Cisneros does not disclose the compute device of claim 1, wherein selectively provide the system configuration parameter based on the system configuration request comprising a read request comprises provide a current value of the system configuration parameter to a processor and wherein the processor is to provide the current value to one or more of: an operating system, firmware environment, or software executed by the processor.
However, Ouarraoui further discloses selectively provide the system configuration parameter based on the system configuration request comprising a read request comprises provide a current value of the system configuration parameter to a processor and wherein the processor is to provide the current value to one or more of: an operating system, firmware environment, or software executed by the processor (0049, 0050, 0133).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ouarraoui’s teaching into Cisneros’ teaching.  One would have been motivated to do so to select settings for a configuration update on a computing system in a multi-platform installing environment as suggested by Ouarraoui.


13. Claims 2, 3, 6, 14, 15, 18, 21, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cisneros in view of Ouarraoui, and further in view of US 2002/0198967 to Iwanojko et al. (hereafter “Iwanojko”).

Claim 2.    
Cisneros and Ouarraoui do not disclose the compute device of claim 1, wherein: the system configuration request comprises a request to configure the system configuration parameter and a next value for the system configuration parameter; and to receive the system configuration request to access the system configuration parameter comprises to receive a system configuration request to configure a system configuration parameter.
However, Iwanojko further discloses:
the system configuration request comprises a request to configure the system configuration parameter and a next value for the system configuration parameter (FIG.3 and related text in 0004, 0033, 0051); and
to receive the system configuration request to access the system configuration parameter comprises to receive a system configuration request to configure a system configuration parameter (FIG.5 and related text in 0021, 0038, 0041).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iwanojko’s teaching into Cisneros and Ouarraoui’s teaching.  One would have been motivated to do so to check and determine a correct sequence when changing a plurality of configuration parameters as suggested by Iwanojko.

Claim 3.    
Cisneros discloses the compute device of claim 2, wherein the BMC is further to: 
determine if the system configuration request is valid (FIG.4 and related text), 
wherein to selectively modify the system configuration parameter based on the system configuration request comprising a valid request to configure the system configuration parameter comprises configure, in response to a determination that the system configuration request is valid, the system configuration parameter (FIG.5, blocks 502-506 and related text).

Claim 6.    
Cisneros and Ouarraoui do not disclose the compute device of claim 3, wherein the BMC is further to reject, in response to a determination that the system configuration request is not valid, a next value of system configuration parameter of the compute device requested to be configured based on the system configuration request.
Iwanojko further discloses the BMC is further to reject, in response to a determination that the system configuration request is not valid, a next value of system configuration parameter of the compute device requested to be configured based on the system configuration request (0019, 0041).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iwanojko’s teaching into Cisneros and Ouarraoui’s teaching.  One would have been motivated to do so to validate configuration change requests as suggested by Iwanojko.
Claims 14, 15, and 18.
Claims 14, 15, and 18 are medium/media versions, which recite(s) the same limitations as those of claims 2, 3, and 6, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 14, 15, and 18.

Claim 21. 
Cisneros does not disclose the one or more machine-readable storage media of claim 14, wherein the selectively provide the system configuration parameter based on the system configuration request comprising a system configuration parameter read request comprises determine a current value of the system configuration parameter.
However, Ouarraoui further discloses the selectively provide the system configuration parameter based on the system configuration request comprising a system configuration parameter read request comprises BMC is further to determine a current value of the system configuration parameter (0050, 0133).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ouarraoui’s teaching into Cisneros and Iwanojko’ teaching.  One would have been motivated to do so to select settings for a configuration update on a computing system in a multi-platform installing environment as suggested by Ouarraoui.

Claims 27 and 28.
Claims 27 and 28 are method versions, which recite(s) the same limitations as those of claims 2 and 3, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 27 and 28.



14. Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cisneros in view of Ouarraoui, Iwanojko, and further in view of US 2002/0172188 to Wunsch (hereafter “Wunsch”).

Claim 4.    
Cisneros, Ouarraoui, and Iwanojko do not disclose the compute device of claim 3, wherein to determine if the system configuration request is valid comprises to determine if a next new value of system configuration parameter is within a range of accepted values.
However, Wunsch further discloses wherein to determine if the system configuration request is valid comprises to determine if a next new value of system configuration parameter is within a range of accepted values (0064).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wunsch’s teaching into Cisneros, Ouarraoui, and Iwanojko‘s teaching.  One would have been motivated to do so to ensure a reconfiguration request has parameters which are within valid ranges as suggested by Wunsch.

Claim 16.
Claim 16 is a medium/media version, which recite(s) the same limitations as those of claim 4, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 16.


15. Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cisneros in view of Ouarraoui, Iwanojko, and further in view of in view of US 2013/0227543 to Chen (hereafter “Chen”).

Claim 5.    
Cisneros, Ouarraoui, and Iwanojko do not disclose the compute device of claim 3, wherein to determine if the system configuration request is valid comprises to determine if a next value of the system configuration parameter can be implemented on the compute device based on a hardware configuration of the compute device.
However, Chen further discloses wherein to determine if the system configuration request is valid comprises to determine if a next value of the system configuration parameter can be implemented on the compute device based on a hardware configuration of the compute device (0053, 0054).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen’s teaching into Cisneros, Ouarraoui, and Iwanojko‘s teaching.  One would have been motivated to do so to ensure compatibility with hardware provided by different manufactures as suggested by Chen.

Claim 17.
Claim 17 is a medium/media version, which recite(s) the same limitations as those of claim 5, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 17.


16. Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cisneros, Ouarraoui, and further in view of US 2013/0219158 to Martelli (hereafter “Martelli”).

Claim 10.    
Cisneros and Ouarraoui do not disclose the compute device of claim 1, wherein to receive the system configuration request comprises to receive a system configuration request from a processor of the compute device.
However, Martelli further discloses to receive the system configuration request comprises to receive a system configuration request from a processor of the compute device (0041).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Martelli’s teaching into Cisneros and Ouarraoui‘s teaching.  One would have been motivated to do so to self-check/self-monitor proper operation of control programs and configuration parameters as suggested by Martelli.

Claim 22.
Claim 22 is a medium/media version, which recite(s) the same limitations as those of claim 10, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 22.


17. Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cisneros, Ouarraoui, and further in view of US 2020/0050497 to Kumar et al. (hereafter “Kumar”).

Claim 11.    
Cisneros and Ouarraoui do not disclose the compute device of claim 1, wherein the BMC is further to determine whether the system configuration request is received from a management server communicatively coupled to the compute device via a network.
However, Kumar further discloses wherein the BMC is further to determine whether the system configuration request is received from a management server communicatively coupled to the compute device via a network (0070).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kumar’s teaching into Cisneros and Ouarraoui‘s teaching.  One would have been motivated to do so to loop back to wait for the configuration request as suggested by Kumar.

Claim 23.
Claim 23 is a medium/media version, which recite(s) the same limitations as those of claim 11, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 23.


18. Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cisneros, Ouarraoui, and further in view of US 2017/0195179 to Chan et al. (hereafter “Chan”).

Claim 12.    
Cisneros and Ouarraoui do not discloses the compute device of claim 11, wherein to access the system configuration parameter to configure the system configuration parameter comprises to configure the system configuration parameter via a web interface.
Chan further discloses wherein to access the system configuration parameter to configure the system configuration parameter comprises to configure the system configuration parameter via a web interface (0045).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chan’s teaching into Cisneros and Ouarraoui‘s teaching.  One would have been motivated to do so to use mobile communications devices as suggested by Chan.

Claim 24.
Claim 24 is a medium/media version, which recite(s) the same limitations as those of claim 12, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 24.



19. Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Brumley in view of US 2005/0132084 to Cheng et al. (hereafter “Cheng”).

Claim 32.     
Brumley does not disclose the apparatus of claim 30, wherein to control update to the system configuration parameter based, at least in part, on a received next system configuration parameter value, the management controller is to: selectively modify the system configuration parameter based on a system configuration request comprising a valid request to configure the system configuration parameter.
However, Cheng further discloses wherein to control update to the system configuration parameter based, at least in part, on a received next system configuration parameter value, the management controller is to: selectively modify the system configuration parameter based on a system configuration request comprising a valid request to configure the system configuration parameter (0022, 0026).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Cheng’s teaching into Brumley‘s teaching.  One would have been motivated to do so to make sure service requests are previously registered as suggested by Cheng.


Conclusion
20. Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not  mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

21. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192